Title: To James Madison from the Inhabitants of Stonington, Connecticut, 10 October 1812 (Abstract)
From: Stonington, Connecticut Inhabitants
To: Madison, James


10 October 1812. The petitioners request that JM turn his attention to their port, which they consider endangered by the existing state of affairs and their incapacity to defend themselves against enemy attack. “That we are exposed to such an attack a reference to a survey of this coast will shew and experience has testified to its probability. Having before stated these circumstances in a communication to the Government it may be unnecessary to repeat them, although it may be proper to observe that since that time our citizens have been much alarmed by the appearance of a hostile fleet off the mouth of our Harbor, whose tenders or boats might have taken out our Vessels and pillaged our Village before a sufficent force could have been collected to have repelled them, particularly had it been undertaken in the night season.
“In the year 1808 when it appeared probable that our Government would be constrained to resort to hostile measures to procure redress for wrongs offered the Country, a petition was preferred from this Borough to the Executive, praying their attention, which was followed by precautionary measures; That is an Arsenal was built and two pieces of Ordnance with proper ammunition have been placed in it. An Officer of Engineers visited here and selected a suitable site for the erection of a sufficient Battery, and an Agent for the War Department settled the terms of purchase for the Premises; but all operations have since been suspended and our un-acquaintance with any circumstances which could lead to it. When the danger then only apprehended is actually approaching, induces us again to petition your Excellency to take it into consideration. The two Gun Boats which are stationed in this neighborhood have yet been too seldom in or off our Harbour to be able to render us any certain assistance. If such a force was permanently stationed off this place and suitable works erected on shore with a small force to support them, under whom the Citizens would be authorised to act should emergency require, we should feel all the security which a state of War will admit. The Guns which are placed here can afford us but small prospects of security, while laying in an arsenal a considerable distance from the shore, and with none whose duty it is to use them who are acquainted with their proper exercise, nor any prudent station in which to place them where they could be efficiently improved.
“Two associations have formed and been on duty for their exercise & use, but knowing of no existing law whereby they could be vested with authority to act & their services be located, we have no reliance on their aid.
“Abandoning a reliance upon any force which our State Government may organise separate from the Militia and they having been withheld from service we must now look to the Government of our Nation and our own exertions for protection & support in defending our Port & sustaining our part in the prosecution of the present War, which we consider undertaken solely for the purpose of asserting and supporting the honor & Interests of the United States.”
